COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 
 




 
JUD WALTON,
 
                            Appellant,
 
v.
 
EXXON
  CORPORATION,
 
                            Appellee.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-01-00397-CV
 
Appeal from the
 
238th Judicial District Court
 
of Midland County, Texas
 
(TC# 43,436)




 
O P I N I O N
 
Pending before the Court is the
motion of Appellee, Exxon Corporation, to dismiss this appeal pursuant to Tex. R. App. P. 42.3, which states:
Under the following circumstances, on any party=s motion--or on its own initiative after giving ten
days= notice to all parties--the appellate court may
dismiss the appeal or affirm the appealed judgment or order.  Dismissal or affirmance may occur if the
appeal is subject to dismissal:
 
(a) for want of jurisdiction;
 
(b) for want of prosecution;
or
 
(c) because the appellant has
failed to comply with a requirement of these rules, a court order, or a notice
from the clerk requiring a response or other action within a specified time.




Appellant=s brief was due on March 30, 2002,
after this Court granted a third and final extension of time to file Appellant=s brief on March 13, 2002.  On April 11, 2002, this Court=s clerk sent the parties a notice of
the Court=s intent to dismiss for want of
prosecution if, within ten days of the notice, no party responded showing grounds
to continue the appeal.  No response has
been received as of this date.
On April 29,
2002, Appellee, Exxon Corporation, filed its Motion to Dismiss, requesting this
Court dismiss the appeal for want of prosecution.  We have requested a response if a reasonable
basis for failure to file the brief exists and have received none.  We see no purpose that would be served by
declining to dismiss this appeal at this stage of the proceedings.  Pursuant to Tex. R. App. P. 42.3(b), we grant Appellee=s Motion to Dismiss and dismiss the
appeal for want of prosecution.
July 25, 2002
 
_____________________________________
RICHARD BARAJAS, Chief Justice
 
 
Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.
 
(Do Not Publish)